DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is being acknowledged and considered by the examiner.

Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…wherein a gate of the first transistor, a gate of the third transistor, and one of a source and a drain of the eighth transistor are electrically connected to each other, wherein a gate of the second transistor a gate of the fourth transistor, one of a source and a drain of the fifth transistor, one of a source and a drain of the sixth transistor, and one of a source and a drain of the seventh transistor are electrically connected to each other, wherein one of a source and a drain of the third transistor and one of a source and a drain of the fourth transistor are electrically connected to each other, wherein a gate of the fifth transistor is electrically connected to an output terminal of the third stage, wherein a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        January 01, 2021